I feel that I must concur in the opinion in this case prepared Per Curiam because I recognize that I am as much bound by the opinion and judgment of this Court in the case of Patten, et al., v. Daoud filed March 2, 1943, as if I had concurred in that opinion and judgment. When the majority of the Justices of this Court concurred in that opinion and judgment became the expression of the controlling legal principles applicable to the instant case and the enunciations there contained reflect the law in this jurisdiction in this regard, whether I think it should be so or not.
TERRELL, J., concurs.